Citation Nr: 1439229	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  10-00 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an increased rating for residuals of right femur fracture with total knee replacement, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2014, the Board remanded the case for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with the Remand directives and will proceed to adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

As will be discussed in greater detail below, the evidence of record raises the issue of entitlement to TDIU.  This issue is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

During the time period on appeal, the Veteran's residuals of right femur fracture with total knee replacement have been productive of arthritis with intermittent degrees of residual weakness, pain, and limitation of extension to 5 degrees; however, limitation of flexion to 45 degrees, subluxation, lateral instability, ankylosis, malunion of the tibia and fibula, dislocated semilunar cartilage, locking of the knee, and leg length discrepancy have not been demonstrated. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for residuals of right femur fracture with total knee replacement have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5055, 5255-5262 (2013).

2.  The criteria for a separate rating of 10 percent, but no higher, for right knee arthritis with limitation of extension are met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5261 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has the duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2013).

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. §5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d at 1270.

In this case, the requirements with respect to the content of the notice were met.  Specifically, a December 2007 letter notified the Veteran of the evidence needed to substantiate his claim for an increased evaluation, of the division of responsibilities in obtaining the evidence to support his claims, and how disability ratings and effective dates are determined.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The duty to assist has also been met here.  All identified records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in March 2007, November 2008, and March 2011 in connection with his claims.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The RO afforded the Veteran VA examinations in October 2008 and October 2013.  Pursuant to the March 2014 Board remand, the Veteran was afforded an additional examination in April 2014 to evaluate any residuals of the Veteran's right femur and right knee disabilities.  Together, the examination reports are thorough and provided findings pertinent to the rating criteria.   The examinations in this case are adequate upon which to base a decision.  Moreover, the April 2014 VA examination was completed in compliance with the Remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 Vet. App. at 271.

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained, and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).

II.  Law and Regulations

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, excess fatigability, or incoordination, pursuant to 38 C.F.R. §§ 4.40 and 4.45, if such factors are not contemplated in the rating criteria. The codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation due to pain on use, including during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).
The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





III.  Analysis

The Veteran is currently service-connected for residuals of right femur fracture with total knee replacement, evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5255-5055.  The Veteran contends that separate evaluations are warranted for his right femur and right knee disabilities.    

By way of background, the Veteran was granted service connection for fracture, right femur, in September 1971, and assigned a 10 percent disability rating under DC 5255.  In October 2005, the Veteran filed a claim for increased rating for the fracture, right femur.  He explained that he was diagnosed with arthritis of the right knee, had pain in his right knee with limited range of motion, his leg was bowing, and he was experiencing popping in his right knee.  In April 2006, the Veteran's disability rating was increased to 30 percent under DCs 5255-5261.

In November 2006, the Veteran underwent a right total knee replacement.  He subsequently filed a claim for temporary convalescence post total right knee replacement, as well as an increased rating for his fracture, right femur, contending that the knee replacement worsened his physical disability.  A June 2007 rating decision assigned a total disability rating until January 2008 and a 30 percent rating thereafter under DCs 5255-5055.

DC 5255 provides a 10 percent rating for malunion of the femur with slight knee or hip disability; a 20 percent evaluation for malunion of the femur with moderate knee or hip disability; or a 30 percent evaluation is assigned for malunion with marked knee or hip disability.  A 60 percent evaluation is assigned for fracture of surgical neck with false joint or for impairment with nonunion without loose motion and weightbearing preserved with aid of brace.  An 80 percent evaluation is assigned for fracture of the shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, DC 5255.

A total knee replacement is a prosthetic implant that is rated under DC 5055.  For one year after a prosthetic replacement of the knee joint, the knee status post prosthetic replacement is rated at 100 percent.  After that point, if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, the rating is 60 percent.  If there are intermittent degrees of residual weakness, pain, or limitation of motion, this is rated under DCs 5256 (ankylosis), 5261 (limitation of extension) and 5262 (impairment of the tibia and fibula).  The minimum rating after a knee replacement is 30 percent.

Normal extension of the knee is to zero degrees.  Under DC 5261, ratings are assigned for limitation of extension as follows:  5 degrees, 0 percent (noncompensable); 10 degrees, 10 percent; 15 degrees, 20 percent; 30 degrees, 40 percent; 45 degrees, 50 percent.  Normal flexion of the knee is to 140 degrees. Under DC 5260, ratings are assigned for limitation of flexion as follows:  60 degrees, noncompensable; 45 degrees, 10 percent; 30 degrees, 20 percent; 15 degrees, 30 percent.    38 C.F.R. § 4.71a, Plate II, DCs 5260-61.  Separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee, in order to compensate adequately for functional loss of the leg.  VAOGCPREC 9-04 (Sept. 17, 2004).

On March 2008 VA examination, the Veteran reported a pain level of 6/10 about 75 percent of the time.  He reported weakness, stiffness, swelling, heat, instability, fatigue and lack or endurance.  He denied locking and redness.  Precipitating factors include walking, climbing, sitting, laying down and driving.  Often times his thigh will cramp in the night, which is very painful.  Alleviating factors include pain medication and occasional use of a cane.  He reports daily, moderate flares, lasting 20 to 30 minutes.  They limit his walking or climbing stairs at times.  ACL, PCL, LCL, and MCL are intact without laxity.  

On physical examination, tibial tuberosity, medial and lateral condyles of the tibia and medial and lateral epicondyles of the femur and patella are all in anatomical alignment without deformity.  No genu varum or valvus.  No atrophy.  Palpation revealed no effusion, no bulges.  Neurovascular was intact.  There was crepitus with flexion and extension.  Range of motion (ROM) extended to 0 degrees and flexed to 90 degrees with pain and crepitus.  The examiner was unable to test for torn cartilage due to decreased mobility of the knee.  Positive patella femoral grind.  No additional loss of ROM with repetitive use times three.  There was a 22 centimeter (cm) midline scar and a 29 cm scar over the lateral aspect of the right knee.  Multiple x-rays showed old posttraumatic changes of right femur with residual orthopedic hardware with arthritis status post total knee replacement on the right.

On October 2013 VA examination, the Veteran reported daily flare ups of the bilateral knees with prolonged walking or bending.  He is unable to walk more than 1/2 a mile and avoids stairs due to flare ups.  ROM revealed right knee flexion to 110 degrees, with objective evidence of painful motion at 100 degrees.  Right knee extension was to 5 degrees, with objective evidence of painful motion at 5 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions without additional limitation in ROM of the knee.  Tenderness or pain on palpation for joint line or soft tissues of the right knee were noted.  Muscle strength testing revealed normal strength knee flexion and extension.  Joint stability tests revealed no anterior, posterior, or medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation/dislocation.  The Veteran has not had a semilunar cartilage condition.  The examiner indicated that the Veteran's total knee joint replacement has caused intermediate degrees of residual weakness, pain or limitation of motion.  The Veteran had scars, but they were not painful or unstable, and the total area of all related scars was not greater than 39 square cm.  Occasional use of a cane was noted.

On April 2014 VA examination, the Veteran reported an antalgic gait and daily moderate knee pain, aggravated by walking and bending.  The Veteran stated he was doing pretty well except for the pain and a loss of motion of the right knee.  At the time of examination, his pain was 4/10.  The Veteran reported that his pain will get worse up to a 7 if he is walking; if he twists it the pain may go to a 10.  The Veteran can do household chores and yard work, although he avoids ladders and can't get down on his knees too well anymore; he has trouble squatting down. 

ROM of the knee revealed flexion to 90 degrees with objective evidence of painful motion at 90 degrees.  After repetitive use, there was additional limitation of ROM contributed by less movement than normal, pain on movement, and interference with sitting, standing, and weight bearing.  There was no limitation of extension of the right knee.  Muscle strength testing was normal for right knee extension and flexion.  Joint stability tests revealed no anterior, posterior, or medial-lateral instability.  The Veteran did not have frequent episodes of joint "locking" of the right knee.  The examiner indicated that the Veteran's total knee joint replacement has caused intermediate degrees of residual weakness, pain or limitation of motion.

The examiner noted that the Veteran has trouble distinguishing between the pain associated with residuals from his distal right femur fracture in 1966 as opposed to residuals from his right knee replacement.  Residuals of the knee replacement include decreased ROM and some pain.  There is no leg length discrepancy.  Residuals of the right femur fracture may include pain, which he likely associates to the pain he experiences in the right knee.  There is no effect of the femur fracture on the knee ROM. There is no reason to attribute hip joint symptoms with the distal right femur fracture which has been healed since 1966; moreover, the Veteran has bilateral hip symptoms and the femur fracture was limited to the right side.

In consideration of the evidence of record under the laws and regulations as set forth above, the Board finds that a rating higher than 30 percent for the Veteran's residuals of right femur fracture with of a total knee replacement is not warranted under DC 5055.  VA examiners have consistently found that the Veteran's residuals demonstrate intermittent degrees of residual weakness, pain, or limitation of motion.  Moreover, the Veteran has regularly characterized his pain as moderate.  Therefore, the Board must look to DCs 5256, 5261, and 5262 to determine whether a higher evaluation for the Veteran's residuals of a total knee replacement is warranted.  In this regard, the Board notes that the residuals do not consist of ankylosis or impairment of the tibula or fibula.  In addition, the Veteran has exhibited limitation of extension to 5 degrees, which warrants a noncompensable rating under 5261.  Consequently, the minimum rating under DC 5055, 30 percent, is warranted.

The Board also finds that a separate rating under DC 5255 is not warranted.  In order to be compensated for the minimum 10 percent rating under DC 5255, the Veteran's right femur disability must result in malunion of the femur with slight knee or hip disability.  The April 2014 VA examiner determined that the right femur disability does not cause a hip disability, nor does it affect right knee ROM.  Moreover, the Veteran's right knee disability is already rated under DC 5055.  Allowing additional compensation for the same symptomatology would constitute pyramiding, which the Board is forbidden to do.  38 C.F.R. § 4.14

However, the Board finds that, in consideration of the Veteran's diagnosis of traumatic arthritis and limitation of extension, a separate 10 percent rating is warranted.  Under DC 5010, traumatic arthritis is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis established by x-rays is rated based on limitation of motion of the affected joint under the appropriate diagnostic code or codes.  When the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion, to be combined, not added, where there is sufficient evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003 & 5010. 

Here, the evidence shows that, during the time period on appeal, the Veteran had normal limitation of flexion.  While the Veteran had normal limitation of extension on October 2008 and April 2014 examinations, he exhibited a limitation of extension to 5 degrees on October 2013 VA examination, which only warrants a 0 percent rating under DC 5261.  Nevertheless, as the Veteran had arthritis shown by x-rays and demonstrated painful motion, he is entitled to the minimum compensable rating-10 percent-under DC 5003 (and 5010).  See also 38 C.F.R. § 4.59; VAOGCPREC 9-98.  

The Board has considered additional rating codes, but finds they are not applicable in the Veteran's case.  VA examinations note that the Veteran has two scars over his right knee.  However, there is no indication that they cover an area of at least six square inches (39 square centimeters), or that they are symptomatic in any way.  As such, a separate rating for right knee scars is not warranted.  See 38 C.F.R. § 4.118, DCs 7801 to 7805.  Further, DC 5275 is not applicable as the April 2014 examiner found no leg length discrepancy. 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's service-connected residuals of right femur fracture with total knee replacement are not warranted under DC 5055 or DC 5003 on the basis of functional loss due to pain or weakness in this case.  In this regard, the Board observes that the Veteran has complained of pain on numerous occasions.  However, the effect of the pain in the Veteran's knee is contemplated in his current disability evaluations.  The Veteran's complaints do not, when viewed in conjunction with the other evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant a higher evaluation.  Moreover, pain alone does not constitute functional loss under VA regulations that evaluate disabilities based upon loss of motion.  Mitchell, 25 Vet.  App. at 32.  Therefore, the Board finds that the preponderance of the evidence is against the claim for increased evaluations for the Veteran's service-connected right femur fracture with total knee replacement. 

In arriving at this decision, the Board has considered the lay evidence of record, to include the Veteran's reports during VA examinations and his written submissions, in deciding this case.  The Veteran is competent to report as to the symptoms he experiences, such as pain, and their history.  Layno v. Brown, 6 Vet.  App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed.  Cir. 2006).  However, the Board finds that such lay evidence is outweighed by the objective examinations and testing provided by medical professionals with training and expertise. 

In light of the holding in Hart, the Board has considered whether the Veteran is entitled to additional "staged" ratings in addition to those already awarded for his service-connected foot disabilities, as the Court indicated can be done in this type of case.  Based upon the record, the Board finds that at no time during the claims period have the Veteran's residuals of right femur fracture with total knee replacement been more disabling than as currently rated.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for an extraschedular rating.  The threshold factor in this determination is whether there is such an exceptional disability picture that the available schedular ratings criteria are inadequate.  This is done by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  If the criteria reasonably encompass the assigned disability level and the symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet.  App. 111, 115 (2008).  

In comparing the Veteran's current disability level and symptoms to the Rating Schedule, the Board finds that the degree of disability is contemplated by the Rating Schedule and the assigned schedular rating is adequate.  The Veteran's symptoms of pain, weakness, limitation of motion, and arthritis are fully considered in the assignment of a 30 percent rating under DC 5055 and a 10 percent rating under DCs 5010 and 5251.  Moreover, there are higher ratings available under the diagnostic codes for various symptoms, but the Veteran's disability is not productive of such manifestations.

In summary, the Board finds that the Veteran is entitled to a separate rating of 10 percent for arthritis with painful or limited extension throughout the appeal period, under DC 5003.  However, the Veteran is not entitled to rating greater than 30 percent for residuals of right knee replacement under DC 5055.  In addition, the Veteran is not entitled to a separate rating for impairment of femur under DC 5255.


ORDER

A rating in excess of 30 percent for residuals of right femur fracture with total knee replacement is denied.

A separate rating of 10 percent for right knee limitation of extension is granted.






REMAND

As noted in the Introduction, the evidence of record raises the issue of entitlement to TDIU.  On April 2014 VA examination, the Veteran reported that his knee condition impacts his ability to work.  He described that, after the bilateral total knee replacements, he still had trouble picking up heavy objects, climbing on equipment to work on it, and crawling under equipment.  He was a mechanical equipment operator working on heavy tractors and heavy equipment.  In Rice v. Shinseki, 22 Vet.  App. 447 (2009) the Court held that a claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for consideration.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

It is also the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b) (2011).  Therefore, rating boards should submit to the Undersecretary for Benefits or the Director of the Compensation and Pension Service, for extraschedular consideration, all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth above.  Id.  On remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the effect his service-connected disability on his employability.

Accordingly, this matter is REMANDED for the following action:

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.

2.  Thereafter, schedule the Veteran for an appropriate examination to determine the impact, if any, that his service-connected disabilities have on his unemployability.  The examiner should conduct any appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation. 

In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities. 

Any opinion should be reconciled with all evidence of record.  A complete rationale for any opinion expressed and conclusion reached should be set forth. 

3.  Finally, adjudicate a claim of TDIU in light of all of the evidence of record.  If TDIU is denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


